Citation Nr: 1602231	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-32 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to relief from the payment of attorney fees to R.B.G. from past-due benefits at the 20 percent rate in the calculated amount of $18,523.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 decision by the Waco RO (hereinafter agency of original jurisdiction (AOJ)) which determined that the Veteran's former attorney was entitled to attorney fees in the amount of $18,424.60.  In October 2011, the Veteran filed a notice of disagreement (NOD) with respect to the payment of attorney fees.  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.

In February 2012, the AOJ determined that Attorney R.B.G. was entitled to an additional $98.40 in past due benefits awarded to the Veteran.  Thus, the amount in controversy totals $18,523.

In November 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) held at the Waco RO (Travel Board hearing).  A transcript of that hearing is of record.  During the hearing, the undersigned granted a request for a 30-day abeyance for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a waiver of initial AOJ consideration of the additionally submitted evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran if further action, on his part, is required.





REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran disputes the payment of fees to Attorney R.B.G., his private attorney from June 2010 to February 2011.  The AOJ has paid attorney fees to R.B.G. in the amount of $18,523.  The Veteran contends the payment of these fees was not warranted as the Veteran had terminated the services of R.B.G. prior to any benefits being awarded by the AOJ.  Alternatively, he argues that he did not enter into a valid representation agreement with Attorney R.B.G.

Briefly summarized, the Veteran submitted an application for VA compensation benefits in August 2007 seeking service connection for multiple disabilities.  See VA Form 21-526 (Veteran's Application for Compensation or Pension) received in August 2007.  In November 2007, he appointed the Texas Veterans Commission (TVC) as his representative.  See VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) received in November 2007.

By rating action dated in September 2008, the AOJ granted service connection for type 2 diabetes mellitus, and assigned an initial 20 percent rating effective August 10, 2007; granted service connection for nephropathy, and assigned an initial 30 percent rating effective August 10, 2007; granted service connection for retinopathy, and assigned an initial 10 percent rating effective August 10, 2007; granted service connection for tinnitus, and assigned an initial 10 percent rating effective August 10, 2007; granted service connection for bilateral high frequency hearing loss, and assigned an initial noncompensable rating effective August 10, 2007; and denied service connection claims for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity and hypertension.

A November 2008 AOJ rating decision denied service connection for posttraumatic stress disorder (PTSD), erectile dysfunction and coronary artery disease (CAD).  

In December 2008, the Veteran filed an NOD with respect all issues addressed in the September 2008 AOJ rating decision.  In July 2009, the Veteran filed an NOD with respect to all issues addressed in the November 2008 AOJ rating decision.

On June 23, 2010, the AOJ received from Attorney R.B.G. a completed VA Form 21-22a (Appointment of Individual as Claimant's Representative).  Attorney R.B.G. checked box 7B indicating his representation in the capacity as an attorney of the Veteran for any and all benefits from VA.  However, both Attorney R.B.G. and the Veteran signed the document in sections 7C and 7D, respectively, which referred to representation under the limited circumstances of 38 C.F.R. § 14.630 (Authorization for a Particular Claim) and attested that "no compensation will be charged or paid for the individual named in Item 7A" (here, Attorney R.B.G.).  The document also indicated that there were no limitations on the extent of Attorney R.B.G.'s representation of the Veteran.  

At that time, Attorney R.B.G. filed with the AOJ a document entitled "ATTORNEY-CLIENT FEE CONTRACT, DIRECT PAY FEE AGREEMENT" which was signed by the Veteran wherein the Veteran agreed to pay a fee equal to 20 percent of the total amount of past due benefits awarded to be paid by VA directly to Attorney R.B.G.

By letter dated June 28, 2010, the AOJ notified the Veteran of its receipt of the appointment of Attorney R.B.G. as his attorney on June 23, 2010 as well as the Fee Agreement indicating that any contingency fee was to be withheld by VA and paid directly to the attorney.  The AOJ did not comment on the discrepancies between the VA Form 21-22a, which attested that no compensation will be charged or paid to Attorney R.B.G., and the Fee Agreement signed by the Veteran.

On December 15, 2010, Attorney R.B.G. sent the Veteran a letter regarding the incorrect signatures in sections 7C and 7D of the June 2010 VA Form 21-22a.  The Veteran was provided another VA Form 21-22a wherein he was requested to place his signature and date in blocks 12 and 13 (CONDITIONS OF APPOINTMENT).

By means of a rating decision dated in January 2011, the AOJ denied a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).

On January 26, 2011, the Veteran wrote a letter to Attorney R.B.G. terminating the attorney-client relationship.

On February 23, 2011, Attorney R.B.G. wrote a letter to VA's Attorney Fee Coordinator withdrawing his representation of the Veteran.

On April 8, 2011, the AOJ notified Attorney R.B.G. that he had been removed as the Veteran's representative in all matters before VA.

By means of a rating decision dated September 20, 2011, the AOJ awarded service connection for CAD and assigned a 60 percent rating effective August 10, 2007, a 100 percent evaluation from April 27, 2009 to July 31, 2009, a 60 percent rating effective from August 1, 2009 to July 19, 2011, and a 100 percent rating effective July 20, 2011; granted service connection for coronary artery bypass scars, and assigned an initial noncompensable rating effective April 27, 2009; granted entitlement to TDIU effective November 1, 2007; and granted basic eligibility to Dependents' Educational Assistance effective November 1, 2007.  This rating decision incorrectly listed representation by "AGENT OR PVT ATTY-EXCLUSIVE CONTACT NOT REQUESTED."

As a result of this decision, the Veteran was entitled to a total of $92,123.00 in past due benefits awarded.  The AOJ withheld $18,424.60, which represented 20 percent of the total amount of past due benefits awarded, and paid these funds directly to Attorney R.B.G.  This appeal ensues from the Veteran's disagreement that Attorney R.B.G. was entitled to compensation for his services.

The Board additionally observes that in a February 2012 rating decision, the AOJ awarded service connection for PTSD, and assigned a 30 percent rating, effective August 10, 2007.  This rating decision also incorrectly listed representation by "AGENT OR PVT ATTY-EXCLUSIVE CONTACT NOT REQUESTED."  The AOJ has calculated that Attorney R.B.G. is entitled to an award of $98.40 which represents 20 percent of the past due benefits awarded.  

Here, the Veteran has challenged the payment of attorney fees to R.B.G. from past-due benefits at the 20 percent rate in the calculated amount of $18,523 ($18,424.60 plus $98.40).  The Board observes that $104.92 of this amount has been collected from Attorney R.B.G. as a fee pursuant to 38 U.S.C.A. § 5904(a)(6).  

As discussed above, the Veteran alleges that VA should not have recognized Attorney R.B.G. given the discrepancies between the signed June 2010 VA Form 21-22a and the signed Fee Agreement as described above.  Alternatively, he alleges that Attorney R.B.G. should not have been paid benefits as his services had been terminated prior to any award of benefits.

The Board initially notes that, at this time, it is constrained from reaching the merits of the case on due process grounds.  Here, the Veteran seeks VA compensation already paid to Attorney R.B.G.  A decision favorable to the Veteran may result in VA seeking recoupment of benefits paid to Attorney R.B.G.  In other words, the Board finds that both the Veteran and Attorney R.B.G. have a financial interest in the outcome of this appeal.  As such, the claim before the Board involves a "simultaneously contested claim" which refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2015).  

Special procedural regulations are applicable to a simultaneously contested claim.  All interested parties are to be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the right and time limit for initiating an appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2015).  After an NOD has been filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of an SOC.  38 C.F.R. § 19.101 (2015).  When a substantive appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2015).

Review of the record reflects that the contested claims procedures have not been followed.  In short, Attorney R.B.G. has not received formal notice regarding the issue on appeal nor his right to provide evidence and/or argument.  Thus, this case must be remanded to ensure that the contested claims procedures have been followed.

The Board next notes the AOJ has recognized that Attorney R.B.G. may have been paid in error.  See Veterans Benefits Administration (VBA) email communications in September 2012.  It appears the AOJ is waiting to defer to the Board's merits determination in this case.  However, the Veteran has raised issues on appeal which require AOJ adjudication in the first instance.

On remand, the Board first notes that the AOJ must specifically adjudicate whether the June 2010 VA Form 21-22a signed by the Veteran and Attorney R.B.G. is valid for purposes of payment of attorney fees.  In this respect, both Attorney R.B.G. and the Veteran signed the document in sections 7C and 7D, respectively, which referred to representation under the limited circumstances of 38 C.F.R. § 14.630 (Authorization for a Particular Claim) which required that "no compensation will be charged or paid for the individual named in Item 7A" (here, Attorney R.B.G.).  Thus, the AOJ must determine whether the June 2010 VA Form 21-22a signed by the Veteran and Attorney R.B.G. is valid for purposes of payment of attorney fees.

The Board next notes that, assuming that the June 2010 VA Form 21-22a is valid, the record demonstrates that the services of Attorney R.B.G. were withdrawn effective February 23, 2011 - which is prior to any rating decision awarding benefits.  In such a situation, the United States Court of Appeals for the Federal Circuit has held that an attorney terminated prior to an award of benefits is only entitled to a fee that fairly and accurately reflects his/her contribution to award of benefits even though the parties had signed a contingency fee agreement.  Skates v. Principi v. Mason, 282 F.3d 1362 (Fed. Cir. 2002).  The Skates Court determined the AOJ - and not the Board - must develop and adjudicate the issue of the attorney's entitlement to an award of reasonable attorney fees and expenses which represents the attorney's contribution to, and responsibility for, the benefits awarded.

Accordingly, the matter is hereby REMANDED for the following action:

1.  Review the Veteran's claims file and ensure that all contested claims procedures have been followed with respect to Attorney R.B.G. 

2.  Request Attorney R.B.G. to provide an itemized account for reasonable attorney fees and expenses which represents his contribution to, and responsibility for, the benefits awarded in the September 2011 and February 2012 rating decisions.  Additionally, offer Attorney R.B.G. the opportunity to present evidence and/or argument pertaining to the validity of the June 2010 VA Form 21-22a wherein the Veteran and Attorney R.B.G. signed boxes 7C and 7D which attested that "no compensation will be charged or paid for the individual named in Item 7A".  

3.  After completion of the requested action and any additional notification and/or development action, the AOJ should readjudicate the claim addressing the following issues: (a) whether the June 2010 VA Form 21-22a, wherein the parties signed boxes 7C and 7D, allows for any past due benefits to be paid to Attorney R.B.G. and, if so, (b) adjudicate the issue of the amount of Attorney R.B.G.'s reasonable attorney fees and expenses which represents his contribution to, and responsibility for, the benefits awarded in light of all pertinent evidence and legal authority, including Skates v. Principi v. Mason, 282 F.3d 1362 (Fed. Cir. 2002).  Provide full reasons and bases for all determinations. 

4.  If the benefit sought by any claimant to the appeal is not fully favorable, furnish to the Veteran, Attorney R.B.G. and their representative(s) (if any) an appropriate supplemental statement of the case and afford them the appropriate opportunity to respond.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take further action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

